Case: 14-12833   Date Filed: 02/09/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12833
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00051-WLS-TQL-3


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                  versus

JOHNNY WESLEY,
a.k.a. Mott,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (February 9, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-12833    Date Filed: 02/09/2015   Page: 2 of 2


      Oliver R. Register, appointed counsel for Johnny Wesley in this direct

criminal appeal, has filed a motion to withdraw on appeal, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Wesley’s conviction and sentence are

AFFIRMED.




                                         2